Title: To John Adams from Jonathan Williams, 5 June 1809
From: Williams, Jonathan
To: Adams, John



SIR,
WEST-POINT, 5 June 1809

WITH a view to collect and preserve the Military Science, which must still exist among the Veterans of our revolutionary contest, and those of our Fellow-Citizens, who may have gathered scientific fruits in the course of their travels, the Corps of Engineers have, under the auspices of the President of the United States, commenced an Institution for the purpose of establishing and perpetuating a Repository so evidently beneficial to our country.
As soon as the Constitution of the United States Military Philosophical Society was formed, the plan was submitted to the Chief Magistrate of the Union, who not only honoured it with his approbation, but authorized the Society to consider the President of the United States as their perpetual Patron.
The Corps of Engineers feel assured, Sir, that, however feeble this attempt may appear, in the infant state of their own Institution, you will, notwithstanding, take pleasure in granting the aid of your instructive communications.
The Military Academy of the United States is the permanent place of meeting of the Society, and on the 15th day of May 1809 you were elected one of its Members.
I am, with respect, / Sir, / Your obedient servant,
Jon WilliamsPresident U. S. M. P. S.